                         cr-00799-KMW Document 197 Filed 03/
                                                                                    USDCSDNY
                                                                                    DOCUMENT
                                 GOLDBERGER & DUBIN, P.C                            ELECTRONICALLY FILED
                                              ATTORNEYS AT LAW
                                     401 BROADWAY, NEW YORK, NY 10013
                                                                                    DOC#:·----~----,--

PAUL A . GOLOBERGERt
                                                (212) 431 - 9380
                                              FAX (212) 966-0588
                                                                                    DATE FILED: 3 /     Cf   /~D
LAWRENC~ A . DUBINt*
                                          E-MAIL : GND401@AOL.COM
                                                                                               tMIEMBER OF NV BAR
EDGAR L, FANKBONNERt                      www.goldbergerdubln .com                             • MEMBER Of' NJ BAR




                                                            March 6. 2020

   Hon. Kimba M. Wood
   Daniel Patrick Moynihan
   United States Courthouse
   500 Pearl Street                                                         iv     cjVIQ ENDORSED
   New York, New York 10007

                                                  Re:       United States v. Ziyu Wang
                                                            Docket No. l 8-cr-799-05 (KMW)

   Dear Judge Wood:

           The defense respectfully requests an expansion of time to file its sentencing submission1 G,T ~~~ •
   which is due March 10, 2020. We are reviewing ce1iain discovery material with Mr. Wang in            \(:..l'l\"'1
   light of a recent disclosm-e by the government, and Mr. Wang requires a Mandarin interpreter.
   For this reason, we need additional time to prepare our submission. We are not requesting a
   postponement of his sentencing for the moment.

                                                            Respectfully submitted,



                                                            /s/ Edgar L. Fankbonner
                                                            Edgar L. Fankbonner
                                                            Attorney for Ziyu Wang
   cc:      Lara Pomerantz
            U.S. Attorney's Office




                                                                    .,,, !>-4\- zo
                                                          SO ORDERED, N:Y., N.Y.

                                                        lt•. KIMBA'M:·\VOOD
                                                             ; .fee.: '®1 .L4rnc(
                                                                   M

                                                                       lr.S.DJ..
